Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 1 of 8 PageID #: 796



                            IN THE UNITED SATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
                                    LONG ISLAND DIVISION



 UNITED STATES OF AMERICA,                               §   Case No. 2:16-cr-00584-DRH-AYS-2
                                                         §
         Plaintiff,                                      §
                                                         §
 v.                                                      §   RESPONSE OF NALIN PATEL, DNA
                                                         §   HOTELS, LTD AND NEEPA VINA
 HEMAPATEL,                                              §   INVESTMENTS, LLC TO USA’S MOTION
                                                         §   TO DISMISS VERIFIED PETITION
         Defendant                                       §


         Now comes NaIin Patel, DNA Hotels, Ltd. and Neepa Vina Investments,, LLC

 (hereinafter “Claimants”) and file this, their Response to the United States of America’s

 Motion to Dismiss Their Verified Petition and in response thereto, would show the Court

 as follows:



         The United States of America has asserted that the verified petition of the
 Claimants should be dismissed on two grounds:


         1) That the petition fails to indicate whether he is proceeding under 21 U.S.C.             §
            853 (n)(6)(A) or (B);

         2) That the petition fails to state a claim.

                                                       II.

         Claimants would show that both bases asserted are invalid and the Claimants

 Petition should not be dismissed.




 Response of Nalin Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                      Page   I
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 2 of 8 PageID #: 797



                                                        lll

                Assertion That The Petition Fails To Indicate Whether The
             Claimants Are Proceeding Under 21 U.S.C. 853 (n)(6)(A) or (B).


          21 U.S.C.    § 853 (n) sets forth two basis on which Claimants may assert their rights
  in a forfeiture proceeding such as this one. Section 853 (n)(6)(A) allows for assertion of

 such rights if:

                   “The petitioner has a legal right, title or interest in the property,
                   and such right, title or interest renders the order of forfeiture
                   invalid in whole or in part because the right, title or interest
                   was vested in the Petitioner rather than in the Defendant or
                   was superior to any right, title or interest of the Defendant at
                   the time of the commission of the acts which gave rise to the
                   forfeiture of the property..

         Section 853 (n)(6)(b) sets forth the other basis which is:

                   “The Petitioner is a bona fide purchaser for value of the right,
                   title or interest in the property, and was, at the time of the
                   purchase, reasonably without cause to believe that the
                   property was subject to forfeiture...”

         The United States, in its Motion to Dismiss, claims that it does not know and cannot

 ascertain from the Claimant’s Verified Petition whether the Claimants are asserting their

 claims under § 853 (n)(6)(A) or under § 853 (n)(6)(B). Such a claim by the United States

 of America is disingenuous at best. It claims that the Petition is “devoid of any reference

 to whether Nalin is claiming superior right, title or interest over the claimed assets under

 21 USC    § 853 (n)(6)(A), or whether Nalin is claiming to be a bona fide purchaser for value
 of the claimed assets under 21 USC              §     (n)(6)(B)” and further asserts “that the United

 States of America is completely at a loss as to the scope and direction of discovery it

 should be seeking from Nalin in order to challenge the Petition.”


 Response of Nalin Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                           Page I 2
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 3 of 8 PageID #: 798



          For the United States of American to make such assertions, it is required to ignore

  the substance of the Verified Petition itself and particularly the exhibits thereto and

  incorporated therein. If the United States of America is indeed unaware of the basis of

  Claimants assertion of rights, it is because it chooses to remain unaware and not because

  of a lack of information in the Verified Petition.

          The criminal conduct alleged by the United States of America and upon which its

  attempted forfeiture is based, occurred according to the Indictment in this case, “in or

  about or between April 2015 and October2016.” (Docket Entry No. 1 at Page 3) Exhibit

 A of the Claimant’s Verified Petition which is incorporated in the Petition and clearly

 indicates that the piece of property located at 128 North Expressway 77, Raymondville,

 Texas 78520 was acquired by DNA Hotels, Ltd. on September 27, 2007, almost eight

 years prior to any alleged criminal activity upon which the forfeiture is based. (Docket

 Entry No. 108      —   1, Pages 1    —   6). In addition thereto, Exhibit B to Claimants’ Verified

 Petition which is incorporated in the Petition, clearly indicates that the piece of property

 located at 118 North Expressway 77, Raymondville, Texas 78580 was acquired by Neepa

 Vina Investments, LLC on June 3, 2004, almost eleven years prior to any alleged criminal

 activity upon which the forfeiture is based. (Docket Entry No. 102-2, Pages 1 —2).

                                                       III.

         Based upon the facts pointed out above, it is abundantly clear that the Claimants

 are asserting their claims in this matter, pursuant to 21 USC          §   853 (n)(6)(A) and wholly

 negates any assertion that the United States of America could be somehow misled into

 believing that the Claimants’ petition is asserting their claims as a bona fide purchaser for

 value who acquired the property subsequently since it is abundantly clear from the

 Response of Nalin Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                         Page 3
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 4 of 8 PageID #: 799



 Verified Petition that the titles to the properties in question were acquired yearn prior to

 any alleged criminal activity.
         In light of the facts shown above, for the United States of America to argue that the

 Verified Petition does not specifically state under which action the Claimants’ rights are

 being asserted, Is a blatant attempt to elevate form over substance and a willful Ignorance
 of the dear implication of the evidence which is part and parcel of the Verified Petition.
                                                       N.

                      Assertion That The Petition Falls To Stati A Claim

         The second basis upon which the United States of America asserts that the

 Claimants’ Verified Petition should be dIsmissed Is that it daims the petition fails to state

 a claim. Such an assertion is without basis and should be denied.
         In support of its assertion, the United States of America cites cases In which the

 Claimants asserted claims without providing any details as to the time and circumstance

 under which the property rights asserted were acquired. While the cases cited do indicate

 a necessity to provide some detail regarding such acquisition, theIr application Is

 Claimants’ assertion of rights are wholly inapplicable since the Claimants in this case

 have indeed provided sufficient details as to the time and circumstances under which the

 Claimants acquIred their rights, Once again, for the United States of America to assert

 that it has no information as to the time and circumstances of Claimants’ acquisItion of

 their property rights on the real properly in question requIres the govemment to willfully

 ignore the exhibits attached to Claimants’ Verified Petition. Exhibits A and B of the petition

 set but the time of acquisition of those rights, the manner of acquisition of those rights

 (warranty deeds), the entities from whom the rights were acquired and the specific entity

 Response of Nalin Paten, DNA Hotelg, Ltd. end Neepe
 Wits Inveateiente, tic to Udted States ofAm&cfl
 Motion to DIsnSs VwIfmd PatRiot,                                                       Page 14
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 5 of 8 PageID #: 800



 which acquired the rights.           They also clearly show that the rights acquired by the

 Claimants were acquired by them years prior to any alleged criminal activity upon which

 the forfeiture is based.

         As the United States of America indicates in its Motion to Dismiss, what is required

 in a verified petition such as the one filed by the Claimants herein is to set forth “enough

 facts to state a claim to relief that is plausible on its face.” Willis Mgt. (VI), Ltd v. United

 States, 652 R3d 236 (2d Cir. 2011) at Pg. 241 —242. In addition, to be plausible, the

 petition need not show a probability of success, but it must evidence more than a mere

 possibility of right to relief. Ashcroft v. lgbal, 556, U.S. 662, 678 (2009).       Finally, as

 admitted by the United States of America in its brief, all reasonable inferences must be

 drawn in favor of the Petitioner. Operating Local 649 Annuity Trust Fund v. Smith Barney

 Fund Management, LLC, 595 F.3d. 86,91 2nd Cir. 2010).

         Under the requirements and standards set out above, it is clear that Claimants’

 Verified Petition meets the requirements and Claimants should be allowed to assert their

 claims in this matter.          Claimants have shown, in sufficient detail, the time and

 circumstances of their acquisition of property rights attempted to be forfeited and they

 have shown a plausible claim to relief which should not be dismissed without the

 opportunity to move forward with an evidentiary hearing in this matter.

         WHEREFORE, PREMISES CONSIDERED,               Claimants pray that the United States of

 America’s Motion to Dismiss be set for hearing in this mailer and upon such hearing the

 motion be in all things denied and for such other and further relief to which they may be

 justly entitled.



 Response of Na/in Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                      Page j 5
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 6 of 8 PageID #: 801




                                                       Respectfully submitted,


                                                       By:    /s/ Rex N. Leach
                                                             Rex N. Leach
                                                             Texas State Bar No. 12086300
                                                             Federal L D. No. 8244
                                                             P. 0. Drawer 3725 (78502)
                                                             818 West Pecan Boulevard
                                                             McAllen, Texas 78501
                                                             (956) 682-5501
                                                             (956) 686-6109 Facsimile
                                                                             —




                                                             E-Mail: rleach(atlashall.com
                                                             Attorney in Charge for Claimants


 OF COUNSEL:
 ATLAS, HALL & RODRIGuEz, LLC
 P. 0. Drawer 3725 (78502)
 818 West Pecan Boulevard
 McAllen, Texas 78501
 (956) 682-5501
 (956) 686-6109 Facsimile
                     —




 Response of Na/in Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                       Page I 6
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 7 of 8 PageID #: 802



                                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document
 was served upon all counsel of record in this cause pursuant to the Federal Rules of Civil
 Probedure on the 4th day of January 2019, to-wit:

 Leonard Lato
 E-Mail: leonardlato(yahoo.com

 Maureen S. Hoerger
 E-Mail: perinihoerqer(äaol.com

 Jeffrey M. Cohn
 E-Mail: jcohnlaw(hotmail.com

 Tracey E. Gaffey
 E-Mail: tracey gaffeytfd.orq, edny ecf ciyahoo.com

 Terrence P. Buckley
 E-Mail: terrencepbuckleycaol.com

 Todd D. Greenberg
 E-Mail: todd(ägueenslaw.com

 Robert W. Schumacher, II
 E-Mail: robert.schumacher@usdoj.gov, caseview.ecf(ãusdoj.Qov

 S. Michael Musa-Obregon
 E-Mail: molawfirmqmail.com, musaobregonlaw(qmail.com

 Anthony J. Colleluori
 E-Mails: acolleluori(raiserkenniff.com, qordon(raiserkenniff.com, jessectraiserkenniff.com,
 jingoqlia(raiserkenniff.com, knoelraiserkenniff.com, office.catlawl (gmail.com,
 officemanagerraiserkenniff corn, r)aralegalraiserkenniff.com, steven(raiserkenniff.com

 Peter Kapitonov
 E-Mail: eter.kaitonov(âqmail.com, reter kapitonov(yahoo.com

 Mark E. Misorek
 E-Mail: mark.misorek(usdoj.gov, Dejah.Turla(äusdof.gov, caseview.ecfusdoj.qov

 Vincent A. Notzon
 E-Mail: vnotzon(mdtlaw.com etidwell(ämdtlaw.com
                                    ,




                                                   /s/ Rex N. Leach
                                                   Rex N. Leach

 Response of Nalin Paten, DNA Hotels, Ltd. and Neepa
 Vina Investments, LLC to United States of America’s
 Motion to Dismiss Verified Petition                                                   Page I 7
Case 2:16-cr-00584-DRH-AYS Document 147-2 Filed 02/27/19 Page 8 of 8 PageID #: 803



                       IN THE UNITED SATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                               LONG ISLAND DIVISION


  UNITED STATES OF AMERICA,                  §    Case No. 2:16-cr-00584-DRH-AYS-2
                                             §
       Plaintift                             §
 v.                                          §
                                             §
 HEMA PATEL,                                 §    ORDER DENYING USA’S MOTION
                                             §    TO DISMISS VERIFIED PETITION
       Defendant                             §

       On the       day of                       2019 came on for hearing United States of

 America’s Motion to Dismiss Verified Petition. The Court, having reviewed the motion

 and other relevant documents and heard the arguments of counsel, determined that the

 Motion should be DENIED.

       It is therefore ORDERED, ADJUDGED and DECREED that the United States of

 America’s Motion to Dismiss Verified Petition be and the same is hereby DENIED.

       Signed on this, the        day of                         2019.




                                           UNITED STATES DISTRICT JUDGE




                                                                                   Page 1
